Citation Nr: 0610276	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection or left cerebral 
infarction, to include as secondary to service-connected 
right intra-cranial hemorrhage.  

2.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder (formerly characterized as anxiety 
reaction).  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for right intra-cranial hemorrhage.  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1962 to February 
1963 and active duty for training from July to August 1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which assigned an increased rating to 30 percent for 
anxiety disorder and denied an increased rating for right 
intra-cranial hemorrhage, and an August 2003 decision which 
denied service connection for a left cerebral vascular 
accident.  The Board remanded the appeal for additional 
development in May 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A left cerebral vascular accident was not present in 
service or until many years thereafter, and there is no 
competent evidence that any recent left cerebral infarction 
is causally or etiologically related to, or aggravated by a 
service-connected disability.  

3.  The veteran's anxiety disorder is manifested by some 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
chronic sleep impairment, mild memory loss, but does not 
result in impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood so as to impair 
occupational and social functioning beyond that contemplated 
by the 30 percent rating.  

4.  The residuals of the veteran's right intra-cranial 
hemorrhage are stable and unchanged, manifested principally 
by diminished fine motor coordination in the little finger 
and thumb of the left hand and mild decreased sensation.  

CONCLUSIONS OF LAW

1.  The veteran does not have a left cerebral infarction due 
to disease or injury which was incurred in or aggravated by 
service, and it is not proximately due to or the result of 
the service-connected right intra-cranial hemorrhage.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 
(2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including 
Diagnostic Code 9400 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for right intra-cranial hemorrhage have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.124a, Part 4, 
including Diagnostic Code 8009 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that the information as contained in 
letters sent to the veteran in September 2001, November 2002, 
August 2003, and May 2005 notified him of his responsibility 
to submit evidence which showed that his left cerebral 
accident was, in some fashion related to service or to a 
service-connected right intra-cranial hemorrhage; that his 
anxiety disorder and right intra-cranial hemorrhage were more 
severe than reflected in the evaluations currently assigned; 
of what evidence was necessary to establish service 
connection and higher evaluations for each service-connected 
disability; why the current evidence was insufficient to 
award the benefits sought, and suggested that he submit any 
evidence in his possession.  The veteran has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how the 
claims were still deficient.  The veteran was essentially 
informed that he could either submit any evidence he had 
relating to his appeal, or tell VA about it and VA would 
attempt to obtain such evidence.  Further, the veteran has 
not identified the existence of any relevant evidence that 
has not been obtained or requested, and all available 
relevant evidence has been obtained and associated with the 
claims folder.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is cognizant of the fact that the veteran was not 
informed of the VCAA notice provision regarding effective 
dates under the holding in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 prior to adjudication of his claims in 
November 2001 and August 2003.  However, as the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In short, the record indicates that the veteran has been 
informed of the information and evidence necessary to 
substantiate his claims of service connection and for 
increased ratings and the law and regulations pertaining to 
each claim.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Left Cerebral Infarction

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

The Board observes that the evidence does not show any 
complaints, abnormalities, or diagnosis of a left cerebral 
infarction in service or until many years after discharge 
from service.  Although the veteran contends that his left 
cerebral infarction in 1998 is related to his service-
connected right intra-cranial hemorrhage, a preponderance of 
the evidence does not support this theory.  

The evidence favorable to the veteran consists of a letter 
from a private neurologist, received in August 2003, in which 
he seemed to suggest that there may be a relationship between 
the veteran's current cerebrovascular problems and his right 
intra-cranial hemorrhage in 1964 (the same information was 
reported in a letter dated in September 2004).  It would 
appear, however; that the physician's opinion was based 
largely on a history as provided by the veteran and on the 
assumption of facts which are not supported by any objective 
evidence.  Specifically, the physician stated that the 
veteran's cerebral infarction in 1964 was due to 
hypertension, and that the veteran had a long history of 
cerebrovascular disease since the 1960's.  However, he 
provided no competent evidence to substantiate that 
assertion.  In fact, the service medical records do not show 
any evidence or diagnosis of hypertension or heart disease, 
nor was the veteran's right intracranial hemorrhage in 
service shown to be related to hypertension.  

The service medical records showed that the veteran suffered 
an acute onset of severe right parieto-frontal headaches, 
nausea and loss of consciousness while on active duty 
training in the National Guard in August 1964.  He was 
subsequently hospitalized at a VA facility and underwent 
comprehensive clinical and diagnostic evaluations which were 
all normal, except for a questionable elevation of the right 
temporal pole on angiogram.  His blood pressure was 138/88, 
roentgenological studies of the chest and skull were 
negative, and a carotid angiogram of the common, internal, 
and external carotids were normal.  The anterior and middle 
cerebral arteries and their branches were within normal 
limits, and there was no evidence of an aneurysm.  The right 
cerebral artery was thought to be in spasm and a repeat study 
was normal, again except for slight elevation of the right 
temporal pole.  The veteran had some weakness and decreased 
sensation in both upper and lower extremities on the left 
side, more pronounced in the upper, but no tremors.  
Coordination was normal and he had some slurred speech.  His 
symptoms improved during his hospital stay and sensation in 
the left arm, leg, and face gradually returned to normal with 
almost complete return of strength.  He had some additional 
short term symptoms, including blurred vision, which resolved 
without complication.  At the time of discharge, the veteran 
was ambulatory and symptom free.  The final report indicated 
that the medical history suggested a definite right side 
acute vascular lesion either hemorrhage or thrombosis.  The 
diagnosis was right intracranial hemorrhage of undetermined 
etiology.  

A subsequent evaluation for right parieto-temporal headaches 
at a military hospital in January 1965, included a brain 
scan, electroencephalogram, and carotid arteriograms, which 
were all normal, except for slight elevation of he right 
middle cerebral artery in the bi-temporal area which was 
interpreted as being consistent with the previous studies in 
August 1964.  A right brachial vertebral arteriogram ruled 
out a possible clot beneath the temporal lobe and a 
pneumoencephalogram was within normal limits.  His blood 
pressure was 120/70.  After extensive evaluation by 
neurosurgical services, the opinion was probable subarachnoid 
hemorrhage due to unknown cause.  The veteran was 
asymptomatic and neurologically intact when discharged from 
the hospital.  The diagnoses included hemorrhage of the 
subarachnoid region of the brain of unknown etiology.  

Subsequent VA examinations in September 1966 and October 
1969, failed to reveal any evidence of a left cerebral 
infarction or any cardiovascular abnormalities, such as high 
blood pressure, and no significant residuals of the right 
intra-cranial hemorrhage.  Reflexes were active and grip 
strength was good in the upper extremities, and there were no 
pertinent abnormalities in the lower extremities.  There was 
slight dexterity incoordination in little finger and thumb on 
the left, but no sensory abnormalities and no facial 
paralysis.  

Private hospital records in July 1998 showed that the veteran 
was admitted one day after the onset of multiple symptoms, 
including numbness and discoordination in his right arm and 
right leg.  An MRI brain scan revealed a supra-lacunar 
infarct in the left anterior parietal subcortical region 
inferior to the post central gyrus.  The diagnosis was acute 
left cerebral subcortical infarction.  

When examined by VA in October 2001, the veteran reported 
that he had recovered almost completely from the right 
subarachnoid hemorrhage he had in 1964, but was now impaired 
from a stroke in 1998 that resulted in loss of use of the 
right upper extremity.  The impression was left cerebral 
infarct with resulting right hemiparesis.  The examiner 
opined that the veteran's current symptoms and recent stroke 
were not related to his right subarachnoid hemorrhage in 
1964.  

In October 2003, the claims file was referred to the VA 
neurologist who examined the veteran in October 2001 for 
review and an opinion regarding the etiology of the veteran's 
current symptoms and whether there was any relationship 
between his left cerebral infarction and the right intra-
cranial hemorrhage in service in 1964.  The examiner 
indicated that the claims file was reviewed and he provided a 
detailed description of the veteran's medical history from 
1964 to the present.  The neurologist opined that the 
veteran's right intracranial hemorrhage in 1964 was not 
related to his ischemic infarct in 1993, or to the left 
parietal infarct in 1998.  He opined that the subcortical 
infarcts in 1993 and 1998 were most likely caused by small 
vessel disease whereas the etiology of the right intracranial 
hemorrhage in 1964 was not known.  He explained that, at 23 
years of age and without any significant risk factors for 
heart disease, it was unlikely that small vessel disease was 
the cause of his right intracranial hemorrhage in 1964.  

The evidence in support of a finding that the veteran's left 
cerebral infarction in 1998 was related to his right 
intracranial hemorrhage in service or to cardiovascular 
disease that had its onset in service is speculative.  While 
the private doctor suggested that a relationship may be 
possible, his conclusion was based on the belief that the 
veteran had a history of cerebrovascular disease in 1964, and 
that the right intracranial hemorrhage was due to 
hypertension, a fact not supported by any objective evidence.  
The physician did not provide any competent evidence to 
support his opinion, nor did he offer any discussion or 
analysis for his conclusion.  The Court has held that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); (See also, Miler v. West. 11 Vet. App. 
345, 348 (1998), (a bare conclusion, even when reached by a 
health care professional, is not probative without a factual 
predicate in the record.); Black v. Brown, 5 Vet. App. 458 
(1993, (medical opinion is inadequate when it is unsupported 
by clinical evidence.)).  

In contrast, a VA examiner indicated that there was no 
evidence of cerebrovascular disease in 1964 and no evidence 
to suggest that the right intracranial hemorrhage in service 
was caused by any such disease.  The Board finds the VA 
opinion that the veteran's left cerebral infarction in 1998 
was not related to the right intracranial hemorrhage in 1964 
persuasive, as it was based on a longitudinal review of the 
entire record, including the records and opinion of the 
private physician and included a discussion and analysis of 
all relevant facts.  The Board concludes that definitive 
statement by the VA physician that there is no relationship 
is more probative than the unsubstantiated speculative theory 
by the private physician.  

While the veteran believes that his left cerebral accident 
many years after service is related to his right intra-
cranial hemorrhage, he has not presented any probative 
medical evidence to support that assertion.  The veteran, as 
a layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between any 
current disability and his service-connected right 
intracranial hemorrhage.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Accordingly, the Board finds that 
service connection for left cerebral infarction, to include 
as secondary to service-connected right intra-cranial 
hemorrhage, is not warranted.  



Increased Rating - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Anxiety Disorder

Where anxiety disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

Where anxiety disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  Id.

Where anxiety disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  Id. 

Where anxiety disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
Id.

In the instant case, the veteran was examined by VA on two 
occasions (in October 2001 and July 2003), during the 
pendency of this appeal.  The veteran's complaints, the 
clinical findings, and the examiner's conclusions were not 
materially different.  Therefore, the reports will be 
discussed together, and any changes or differences in the 
reports will be noted.  The veteran reported that he was 
physically unable to do the things he used to do before his 
stroke in 1998, and said that he was tired and had difficulty 
with concentration.  He denied any loss of interest and said 
that he enjoyed watching baseball and meeting with friends 
for coffee, but said that he couldn't go out unless someone 
brought him because of his physical disabilities and his 
failing memory.  He denied any suicidal or homicidal 
ideations or feelings of hopelessness but admitted to feeling 
helpless.  He reported that he was depressed since his 
stroke; that he worried about everything, and that he 
sometimes cried for no apparent reason.  He reported that he 
was close with his family; socialized with friends and 
neighbors, and that he worked his own business until he had 
his stroke.  

On mental status examination, the veteran was neat, clean, 
and fairly well groomed.  He was cooperative, alert, and 
maintained good eye contact.  His speech was soft, but clear 
and coherent.  He denied any auditory or visual hallucination 
in October 2001, but reported in July 2003 that he heard 
voices at night, but could not describe what they said.  He 
denied any paranoid ideations, and said that the voices were 
good to him.  No psychotic indices were noted during the 
interviews.  He was well oriented in October 2001, but his 
attention and memory showed increased impairment on the July 
2003 examination.  His intellect was average, and his insight 
and judgment were fair.  The diagnosis was anxiety disorder, 
not otherwise specified.  On both examinations, the 
psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 40 to 58, and opined that the GAF score for 
the service-connected anxiety disorder was probably 58; in 
July 2003, he opined that the GAF score for anxiety disorder 
alone, could possibly be much higher than 58.  

The evidentiary record includes numerous VA outpatient 
records for treatment from January 2001 to April 2005.  The 
veteran's complaints and the clinical findings on all of the 
progress notes were not materially different from the VA 
examinations, and included GAF scores ranging from 30 to 50.  
The records showed decreased memory and attention deficits 
during the course of treatment, but otherwise showed the 
veteran to be alert and coherent.  In April 2004, he reported 
that he was fairly active given his severe limitations.  When 
seen for a refill of medications in October 2004, the 
psychiatrist indicated that the veteran was pleasant but 
depressed secondary to his medical condition.  In April 2005, 
the veteran was in a good mood.  His speech was normal, his 
affect was bright, and he was not depressed or suicidal.  
There were no delusions or hallucinations, and his memory was 
adequate.  The diagnosis was depression and anxiety due to 
cerebrovascular accident.  

The GAF scores during the pendency of this appeal ranged from 
30 to 58.  However, only the two VA examinations in October 
2001 and July 2003, attempted to assign a GAF score for the 
service-connected anxiety disorder, alone.  That is, the 
evidentiary record shows that the veteran has significant 
problems with depression related to his medical condition 
since his stroke in 1998, an aspect not differentiated by the 
GAF scores assigned on any of the outpatient progress notes.  
As indicated above, the VA psychiatrist in October 2001 and 
July 2003, assigned a GAF score of 58 for the anxiety 
disorder, alone.  In fact, on the latter report, the examiner 
opined that the GAF score for the anxiety disorder might be 
even higher than 58.  The examiner's opinion that the 
veteran's current depression is primarily related to his 
medical condition due to his stroke is consistent with the 
veteran's statements and the diagnosis of at least two other 
VA psychiatrists who have treated the veteran on an 
outpatient basis.  (See October 2004, and April 2004 VA 
progress notes).  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score of 30 
contemplates the inability to function in most all areas or 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment.  A GAF score between 41 and 50 contemplates a level 
of impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

Taking the GAF scores into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively mild symptoms of anxiety and the lack of any 
significant social inadaptability, the Board does not find 
that the overall disability picture reflected in the evidence 
more nearly approximates the requirements for an evaluation 
in excess of 30 percent.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 30 percent currently assigned.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 50 percent evaluation.  
There was no evidence of any symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impaired judgment; disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  The Board is cognizant of the 
fact that the veteran has significant impairment of memory, 
which has deteriorated over the past few years.  However, it 
was the examiner's opinion that the veteran's current 
problems were related primarily to his stroke and not to the 
service-connected anxiety disorder.  

In summary, the evidence does not suggest that the veteran's 
anxiety disorder is of such severity to warrant a rating of 
50 percent or higher.  Accordingly, an increased rating for 
anxiety disorder is denied.  

Right Intra-Cranial Hemorrhage

The veteran is currently assigned a 10 percent evaluation for 
residuals of a right intra-cranial hemorrhage under the 
provisions of Diagnostic Code (DC) 8009, which provides for a 
100 percent evaluation following a brain vessel hemorrhage 
and, thereafter, rated based on the residuals, with a minimum 
rating of 10 percent.  

On the two VA neurological examinations in October 2001 and 
July 2003, the veteran reported that he had recovered almost 
completely from the brain hemorrhage in 1964, and that he had 
been doing well except for some minimal symptoms prior to his 
stroke in 1998.  Although the veteran indicated that his 
right side was affected by the 1964 hemorrhage, the service 
medical records clearly showed that it was his left side that 
was affected by the right-side hemorrhage.  His symptoms 
immediately following the hemorrhage in 1964, involved some 
decreased strength, sensation, and incoordination, primarily 
in the left upper extremity, and some acute blurred vision.  
However, his symptoms resolved with only minimal residuals, 
manifested by slight impairment of dexterity in the little 
finger and thumb of the left hand and some decreased 
sensation.  (See 1966 and 1969 VA examination reports).  

The records show that the veteran sustained a right side 
infarction in 1993, due to cerebrovascular disease, and 
recovered without significant residuals.  Prior to his left 
cerebral infarction in 1998, the veteran was semi-retired and 
apparently ran his own business.  He is currently unable to 
use his right upper extremity and requires the use of a cane 
to ambulate due to weakness in the right lower extremity 
because of the left cerebral infarction.  The three VA 
neurological examinations during the pendency of this appeal 
and the VA examination for aid and attendance in October 2001 
showed good strength and dexterity in the left upper and 
lower extremities.  The veteran ambulates with the aid of a 
can in the left hand.  In fact, although he is right-handed, 
he now uses his left hand to perform all task of daily 
living, including shaving, feeding, and dressing himself, 
albeit with great difficulty because of his inability to use 
his right hand.  The fact that he is able to perform the 
routine tasks of daily living using his left upper extremity 
is significant evidence against a finding that he has any 
significant residuals from the right intra-cranial hemorrhage 
in 1964.  

Absent evidence of incomplete or complete paralysis, or some 
degree of sensory manifestations or motor loss involving any 
of the nerves affecting the upper or lower extremities of the 
left side due to the service-connected disability, there is 
no basis for the assignment of an evaluation in excess of 10 
percent under the rating criteria for disabilities of the 
peripheral nerves involving the upper or lower extremities.  
38 C.F.R. § 4.124a, DC 8510-8530 (2005).  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

In short, the evidence does not show that the veteran has any 
significant residuals from the right intra-cranial 
hemorrhage.  Based on the lack of any objective findings of 
more than slight residual impairment from the right intra-
cranial hemorrhage, the Board has determined that an 
increased evaluation is not warranted.  



ORDER

Service connection for left cerebral infarction, to include 
as secondary to service-connected right intra-cranial 
hemorrhage, is denied.  

An evaluation in excess of 30 percent for anxiety disorder, 
is denied.  

An evaluation in excess of 10 percent for right intra-cranial 
hemorrhage, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


